Citation Nr: 1530960	
Decision Date: 07/21/15    Archive Date: 08/05/15

DOCKET NO.  09-46 886A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen service connection for a chloracne disorder.

2.  Entitlement to service connection for a dental disorder, claimed as disfigured teeth.

3.  Entitlement to service connection for a right foot disorder, including as secondary to the service-connected right knee disability.

4.  Entitlement to service connection for a right hip disorder, including as secondary to the service-connected right knee disability.

5.  Entitlement to service connection for a right ankle disorder, including as secondary to the service-connected right knee disability.

6.  Entitlement to service connection for lumbar spine arthritis, claimed as a low back disorder, including as secondary to the service-connected right knee disability.

7.  Entitlement to service connection for an eyelid disorder.

8.  Entitlement to service connection for a skin disorder, claimed as chloracne and visible and palpable tissue, to include as due to Agent Orange (herbicide) or trichloroethylene exposure.

9.  Entitlement to service connection for a respiratory disorder, including as due to Agent Orange (herbicide) or trichloroethylene exposure.

10.  Entitlement to service connection for a prostate disorder, including as due to herbicide or trichloroethylene exposure.

11.  Entitlement to a higher initial disability rating (or evaluation) in excess of 10 percent for right knee subluxation.

12.  Entitlement to an increased disability rating in excess of 10 percent for right knee arthritis.

13.  Entitlement to an increased disability rating in excess of 10 percent for bilateral conjunctivitis.

14.  Entitlement to an increased disability rating in excess of 0 percent for right cheek scar.

15.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) for the period from July 25, 2007 to July 8, 2013.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

B. J. Dempsey, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from December 1960 to November 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a series of rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In July 2008, the RO denied increased ratings in excess of 10 percent for bilateral conjunctivitis and right knee arthritis, service connection for a right ankle disorder, and entitlement to a TDIU.  In November 2009, the RO denied the remaining issues on appeal with the exception of a higher initial rating for right knee subluxation, which became a service-connected disability pursuant to an April 2013 rating decision.  The issue of service connection for renal dysfunction, which was denied in the November 2009 rating decision, has been granted as service connection for diabetic neuropathy; therefore, this issue is not before the Board.  See 38 U.S.C.A. § 7104(a) (West 2014) (providing that the Board decides actual "questions in a matter").  

The issues of service connection for chloracne and visible and palpable tissue have been consolidated into a single issue of service connection for a skin disorder to encompass the claimed residual scarring from a chloracne disorder, remain consistent with the procedural history, and to better comport with the medical evidence of record and the Veteran's contentions.  See Brokowski v. Shinseki, 
23 Vet. App. 79, 84-85 (2009); July 2011 VA Form 21-6789 (clarifying that the claimed issues of service connection for chloracne and visible and palpable skin tissue represent the same issue).  Within this context, the Board notes that the Agency of Original Jurisdiction (AOJ) correctly identified the claim for service connection for a chloracne disorder as a claim to reopen service connection for a skin disorder.  See February 2011 VA notice letter.  While the claim was never identified as a claim to reopen service connection in subsequent adjudications by the AOJ, the issue has been properly presented as discussed above and listed on the cover page, and the Board shall proceed to adjudicate the issue as described, which, for reasons discussed in more detail below, will not prejudice the Veteran.

In a June 2012 VA Form 9, the Veteran requested a videoconference hearing before the Board; however, the Veteran withdrew the hearing request in a July 2014 VA Form 21-4138 before a hearing was conducted.  Accordingly, the Veteran's hearing request has been withdrawn.  38 C.F.R. § 20.704(e) (2014).  The Board has reviewed the physical claims files, as well as the electronic files on "Virtual VA" and the Veterans Benefits Management System (VBMS), to ensure a complete review of the evidence in this case.

The issue of entitlement to a TDIU for the period from July 25, 2007 to November 1, 2010 is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.

The issue of entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 (West 2014) for a front tooth disorder has been raised by the record in a September 2011 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See also December 2012 VA examination report.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).


FINDINGS OF FACT

1.  A Board decision in July 2001 denied service connection for a skin disorder, finding that there was no evidence of service incurrence or aggravation (nexus to service).

2.  The Veteran did not appeal the July 2001 Board decision.

3.  Evidence received since the July 2001 Board decision that denied service connection for a skin disorder that was not previously considered relates to the unestablished fact of a nexus to service.

4.  The Veteran served in the Republic of Vietnam during the Vietnam Era and is presumed to have been exposed to herbicides during service.

5.  The Veteran was exposed to trichloroethylene in service.

6.  The Veteran does not have a dental disorder as the result of combat, other in-service trauma, or disease such as osteomyelitis; the current front tooth disfigurement manifested after active service and is not considered a disability for VA compensation purposes.

7.  The Veteran has a current right foot hallux valgus disability.

8.  The current right foot hallux valgus disability is not proximately due to or worsened in severity by the service-connected right knee arthritis disability.

9.  The Veteran has current right hip degenerative joint disease.

10.  The current right hip degenerative joint disease is not proximately due to or worsened in severity by the service-connected right knee arthritis disability.

11.  The Veteran does not have a current right ankle disability.

12.  The Veteran has a current lumbar spine arthritis disability.

13.  There was no low back injury or disease in service.  

14.  Symptoms of the current lumbar spine arthritis were not chronic in service or continuous since service separation, and did not manifest to a compensable degree within one year of service separation.

15.  The current lumbar spine arthritis is not related to service. 

16.  The current lumbar spine arthritis is not proximately due to or worsened in severity by the service-connected right knee arthritis disability. 

17.  The Veteran does not have a current eyelid disability.

18.  The Veteran has current residual acne scars from a previous chloracne disorder, or other acneform disease consistent with chloracne, a disease presumed to be associated with herbicide exposure under VA regulatory criteria.

19.  The Veteran has current respiratory disabilities including COPD and chronic bronchitis.

20.  There was no in-service respiratory injury or disease.

21.  The current COPD and chronic bronchitis are not related to service.

22.  The Veteran has current benign prostatic hypertrophy (BPH). 

23.  There was no in-service prostate injury or disease.

24.  The current BPH is not related to service.

25.  For the entire initial rating period from June 27, 2012, the right knee subluxation disability has more nearly approximated "slight" recurrent subluxation and instability.

26.  For the entire increased rating period from July 25, 2007, the right knee arthritis disability has manifested symptoms and impairment including forward flexion to at least 100 degrees, extension to 0 degrees, crepitus on motion, and pain and discomfort with standing, squatting, kneeling, or walking for prolonged periods.  

27.  For the entire increased rating period from July 25, 2007, the service-connected conjunctivitis has been characterized as a chronic, allergic condition that has not resolved.  

28.  For the entire increased rating period from July 25, 2007, the service-connected right cheek scar measured approximately 4 cm. x 0.5 cm. with surface contour depressed on palpation.

29.  For the rating period from November 1, 2010 to July 8, 2013, the Veteran has been unable to maintain (follow) substantially gainful employment as a result of service-connected disabilities.


CONCLUSIONS OF LAW

1.  The July 2001 Board decision that denied service connection for a skin disorder became final.  38 U.S.C.A. §§ 7103, 7104(a) (West 2014); 38 C.F.R. § 20.1100(a) (2014).

2.  New and material evidence has been received to reopen service connection for a skin disorder.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

3.  The criteria for service connection for a dental disorder have not been met.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.381, 4.150, 17.161 (2014).

4.  The criteria for service connection for a right foot disorder, including as secondary to the service-connected right knee disability, have not been met.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2014).

5.  The criteria for service connection for a right hip disorder, including as secondary to the service-connected right knee disability, have not been met.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2014).

6.  The criteria for service connection for a right ankle disorder, including as secondary to the service-connected right knee disability, have not been met.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2014).

7.  The criteria for service connection for lumbar spine arthritis, including as secondary to the service-connected right knee disability, have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2014).

8.  The criteria for service connection for an eyelid disorder have not been met.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).

9.  Resolving reasonable doubt in favor of the Veteran, the criteria for service connection for residual acne scars from chloracne, claimed as a skin disorder, are met.  38 U.S.C.A. §§ 1110, 1116, 1131, 1137, 5103, 5103A, 5107 (West 2014); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014).

10.  The criteria for service connection for a respiratory disorder, to include as due to herbicide exposure, have not been met.  38 U.S.C.A. §§ 1110, 1116, 1131, 1137, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).

11.  The criteria for service connection for a prostate disorder, to include as due to herbicide exposure, have not been met.  38 U.S.C.A. §§ 1110, 1116, 1131, 1137, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).

12.  For the entire initial rating period from June 27, 2012, the criteria for an initial disability rating in excess of 10 percent for right knee subluxation have not been met or more nearly approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1- 4.7, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257 (2014).

13.  For the entire increased rating period from July 25, 2007, the criteria for an increased rating in excess of 10 percent for the right knee arthritis disability have not been met or more nearly approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5010-5260 (2014).

14.  For the entire increased rating period from July 25, 2007, the criteria for an increased rating in excess of 10 percent for bilateral conjunctivitis have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326, 4.1-4.7 (2014); 38 C.F.R. § 4.84a, Diagnostic Code 6018 (2008).

15.  Resolving reasonable doubt in the Veteran's favor, for the entire increased rating period from July 25, 2007, the criteria for an increased disability rating of 
10 percent, but no higher, for the right cheek scar have been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.1-4.7, 4.20, 4.21, 4.118, Diagnostic Code 7800 (2014).

16.  Resolving reasonable doubt in the Veteran's favor, for the rating period from November 1, 2010 to July 8, 2013, the criteria for a TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 4.3, 4.15, 4.16, 4.18, 4.19, 4.25, 4.26 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and the representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).
Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1). This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service-connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status, 
(2) existence of a disability, (3) a connection between a veteran's service and the disability, (4) degree of disability, and (5) effective date of the disability.

When an initial rating appeal comes before the Board following a decision to grant service connection and assign an initial rating, no additional VCAA notice is required.  Courts have held that, once service connection is granted and the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (in which the VA General Counsel interpreted that that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide VCAA notice upon receipt of a notice of disagreement).  Similarly, earlier effective date issues are generally considered to be "downstream" issues.  See id.

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  A claim for a TDIU is, in essence, a claim for an increased rating.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Norris v. West, 12 Vet. App. 413, 420 (1999); Hurd v. West, 13 Vet. App. 449 (2000).  

In a series of letters from August 2007, February 2009, April 2009, and February 2011, the RO notified the Veteran about the evidence not of record that was necessary to substantiate the claims, VA and the Veteran's respective duties for obtaining evidence, and how disability ratings and effective dates are assigned.  Notification for each of the individual issues was provided before initial adjudication of the particular issue.  Thus, the Board concludes that VA satisfied its duties to notify the Veteran.

The Board also concludes that VA has satisfied its duties to assist the Veteran.  VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service personnel records, service treatment records, post-service VA and private treatment records, Social Security Administration disability benefit records, VA examination and medical opinion reports, and the Veteran's written statements.  

During the course of these matters, VA has provided several VA examinations and medical opinions.  In April 2013, VA examined each of the claimed disorders for purposes of service connection.  The April 2013 VA examiner interviewed the Veteran regarding past and present symptomatology, performed physical examinations and x-ray testing, and provided the requested opinions with supporting rationale.  The Board finds that the April 2013 VA examinations and medical opinions are adequate to assist in determining whether the claimed disorders are related to service, and that no further examination or opinion is needed on the appeals for service connection.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Similarly, VA provided a series of examinations for each of the rating issues in September 2013.  In each instance, the VA examiner interviewed the Veteran about past and present symptomatology, provided clinical observations, and reported on the relevant rating criteria.  The Board finds that the September 2012 VA examinations and opinions are adequate to assist in rating the service-connected disabilities, and that no further examination or opinion is needed on the appeals for increased ratings.  See id.  While there is no single examination for the issue of entitlement to a TDIU, the Board finds that the collective information from the April 2013 and September 2013 VA examinations, all of which report on the functional impairment caused by the service-connected disabilities, are sufficient to assist in determining whether the Veteran has been unable to obtain or maintain substantially gainful employment as a result of service-connected disabilities, and that no further examination or opinion is needed.  Moreover, in a TDIU determination, while medical opinions can be probative, the determination of unemployability is ultimately a legal question.  See Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).

In light of the foregoing, the Board finds that VA has provided the Veteran with every opportunity to submit evidence and arguments in support of the claims, and to respond to VA notices.  The Veteran and representative have not identified any outstanding evidence that needs to be obtained.  For these reasons, the Board finds that VA has fulfilled the duties to notify and assist the Veteran.

Legal Criteria to Reopen Service Connection

Generally, a claim which has been denied in an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.  An exception to this rule is 38 U.S.C.A. § 5108, which provides that, if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held, however, that evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented. Anglin v. West, 203 F.3d 1343, 1347 (2000).

In deciding whether new and material evidence has been received, the Board looks to the evidence submitted since the last final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

Regardless of whether the RO determined new and material evidence had been submitted, the Board must address the issue of the receipt of new and material evidence in the first instance because it determines the Board's jurisdiction to reach the underlying claims and to adjudicate the claims de novo.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 460-61 (2007) (citing Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g, 8 Vet. App. 1 (1995)).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in this regard is irrelevant.  Barnett, 83 F.3d at 1383.  Further analysis, beyond the evaluation of whether the evidence submitted in the effort to reopen is new and material, is neither required nor permitted.  Id. at 1384.  Any finding entered when new and material evidence has not been submitted "is a legal nullity."  Butler v. Brown, 9 Vet. App. 167, 171 (1996) (applying an identical analysis to claims previously and finally denied, whether by the Board or the RO).  See Jackson v. Principi, 265 F.3d 1366, 1369 (2001) (the statutes make clear that the Board has a jurisdictional responsibility to consider whether it was proper for a claim to be reopened, regardless of whether the previous action denying the claim was appealed to the Board).

Reopening of Service Connection for a Skin Disorder

As noted above, the claim to reopen service connection for a skin disorder was characterized as a claim to reopen in the February 2011 VA notice letter; however, the claim was subsequently developed and discussed by the AOJ as a claim for service connection for a chloracne disorder.  In this context, the Veteran seeks to reopen service connection for a skin disorder and contends that Agent Orange (herbicide) or trichloroethylene exposure in service caused him to develop a skin disorder characterized by residual scaling, scarring, and cysts from chloracne.  See, e.g., June 2012 VA Form 9.

In a July 2001 decision, the Board denied service connection for moles, tumors, and skin disorders (a skin disorder).  The Veteran did not appeal the July 2001 Board decision; therefore, the July 2001 Board decision became final.  38 U.S.C.A. 
§§ 7103, 7104(a); 38 C.F.R. § 20.1100(a).

In the July 2001 decision, the Board denied service connection for a skin disorder, finding that that there was no evidence of service incurrence or aggravation.  The evidence at the time of the July 2001 Board decision included the Veteran's statements asserting that a skin disorder was caused by herbicide or trichloroethylene exposure; medical literature regarding trichloroethylene, a June 1993 RO hearing transcript, service treatment records, a September 1992 VA examination, and VA treatment records.  The evidence received since the July 2001 Board decision includes more recent VA treatment records, additional statements from the Veteran, and an April 2013 VA skin examination and medical opinion.

After reviewing the evidence received since the July 2001 Board decision, the Board finds that it qualifies as new and material evidence and, therefore, is sufficient to reopen service connection for a skin disorder.  Specifically, the April 2013 VA skin examination and medical opinion report includes the April 2013 VA examiner's opinion that current skin abnormality is consistent with a history of a chloracne disorder and exposure to herbicides.  This evidence relates to the unestablished fact of a nexus (relationship) between a current skin disorder and service.

The Court has held that 38 C.F.R. § 3.156(a) "must be read as creating a low threshold" which "suggests a standard that would require reopening if newly submitted evidence, combined with VA assistance and considering the other evidence of record, raises a reasonable possibility of substantiating the claim."  Shade, 24 Vet. App. at 117-18.  Given this standard, the Board finds that the additional evidence received is new and material within the meaning of 38 C.F.R. § 3.156, warranting reopening of service connection for a skin disorder.

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease initially diagnosed after service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disability.  See 38 C.F.R. § 3.310(a).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  See id.; Harder v. Brown, 
5 Vet. App. 183, 187 (1993).  The controlling regulation has been interpreted to permit a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a non-service-connected disability by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In other words, service connection may be granted for a disability found to be proximately due to, or the result of, a service-connected disease or injury.  To prevail on the issue of secondary service causation, the record must show (1) evidence of a current disability, (2) evidence of a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).

A veteran who had active service in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975 will be presumed to have been exposed to an herbicide agent during such service unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  See 38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  In order to establish qualifying "service in Vietnam," a veteran must demonstrate actual duty or visitation in the Republic of Vietnam to have qualifying service.  38 C.F.R. 
§ 3.307(a)(6)(iii); VAOPGCPREC 27-97. 

Arthritis is a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions of 38 C.F.R. § 3.303(b) based on "chronic" symptoms in service and "continuous" symptoms since service are applicable to the claim for service connection for lumbar spine arthritis.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  With a chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection. 38 C.F.R. § 3.303(b).  

In addition, the law provides that, where a veteran served ninety days or more of active service, and certain chronic diseases, such as arthritis, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

Pursuant to the authority granted by the Agent Orange Act of 1991, VA may determine that a presumption of service connection based on exposure to herbicides used in Vietnam is warranted for conditions that VA has found to have a statistically significant association with such exposure.  As such, VA has determined that a statistically significant association exists between exposure to herbicides and subsequent development of the following conditions: chloracne or other acneform disease consistent with chloracne, non-Hodgkin's lymphoma, soft tissue sarcoma, Hodgkin's disease, porphyria cutanea tarda (PCT), multiple myeloma, early onset peripheral neuropathy, prostate cancer, cancers of the lung, bronchus, larynx, trachea, Type II (adult-onset) diabetes mellitus, chronic lymphocytic leukemia, AL amyloidosis, Parkinson's disease, ischemic heart disease, and B-cell leukemias, such as hairy cell leukemia.  38 C.F.R. § 3.309(e).  The diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service.  38 C.F.R. § 3.307(a)(6)(ii). 

VA's Secretary has determined that a presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam era is not warranted for any condition for which the Secretary has not specifically determined a presumption of service connection is warranted.  See 68 Fed. Reg. 27,630 (May 20, 2003).  In this regard, the Board observes that VA has issued several notices in which it was determined that a presumption of service connection based upon exposure to herbicides used in Vietnam should not be extended to certain specific disorders, based upon extensive scientific research.  See, e.g., Notices, 68 Fed. Reg. 27,630 -41 (2003); 64 Fed. Reg. 59,232-43 (1999); 61 Fed. Reg. 57,586-89 (1996).  However, the United States Court of Appeals for the Federal Circuit has determined that an appellant is not precluded from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. App. 40, 44 (1996), aff'd sub nom, Ramey v. Gober, 120 F.3d 1239 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998).

The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza, 7 Vet. App. 498; Macarubbo v. Gober, 10 Vet. App. 388 (1997); Coburn v. Nicholson, 19 Vet. App. 427, 432 (2006) (Board may reject such statements of the veteran if rebutted by the overall weight of the evidence).

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 
10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr, 21 Vet. App. at 303.  Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau, 
492 F.3d at 1377.  A veteran as a lay person is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau, 492 F.3d at 1372).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection Legal Analysis

For purpose of the discussion below, the Board finds that the Veteran served in the Republic of Vietnam during the Vietnam Era and is presumed to have been exposed to herbicides during service.  Service in the Republic of Vietnam and presumed exposure to herbicides have helped form the factual basis for previously service-connected disabilities including posttraumatic stress disorder (PTSD) and type II diabetes mellitus.  In the July 2001 Board decision, the Board found that the Veteran was presumed to have been exposed to herbicides during service.  As no evidence has been presented contrary to these previous findings, the Board finds that the Veteran is presumed to have been exposed to herbicides in Vietnam.

Similarly, the Board finds that the Veteran was exposed to trichloroethylene in service.  The July 2001 Board decision also acknowledged exposure to trichloroethylene in service, and no new evidence has been presented to call that finding into question.  As such, the Board finds that the Veteran was exposed to trichloroethylene in service.

Service Connection for a Dental Disorder

The Veteran asserts that a current dental disorder is related to service.  Specifically, the Veteran contends that a VA clinician knocked out a front tooth when performing an operation to remove a cyst in the mouth.  See September 2011 letter.

Service connection will be granted for a dental disease or injury of individual teeth and the investing tissue shown by the evidence to have been incurred in or aggravated by service.  38 C.F.R. § 3.381(a).  Treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses and periodontal disease will be considered service-connected solely for the purpose of establishing eligibility for outpatient dental treatment as provided in 38 C.F.R. § 17.161 (2014), but not for purposes of compensation.  See 38 C.F.R. § 3.381(a).  Service connection for compensation purposes can only be established for certain types of dental and oral conditions listed under 38 C.F.R. § 4.150, such as impairment of the mandible, loss of a portion of the ramus, and loss of a portion of the maxilla.  Compensation is available for loss of teeth only if due to loss of substance of the body of the maxilla or mandible.  See Simmington v. West, 11 Vet. App. 41 (1998).  For loss of teeth, bone loss through trauma or disease such as to osteomyelitis must be shown.  The loss of the alveolar process as a result of periodontal disease is not considered disabling.  See 38 C.F.R. § 4.150, Note to Diagnostic Code 9913.

Service treatment records reflect that the Veteran underwent dental treatment in service, including having teeth extracted and receiving fillings.  Service treatment records do not, however, show that the Veteran sustained any dental trauma.  The Veteran attributes current dental disorder, claimed as disfigured teeth, to having a front tooth knocked out during a post-service operation at the VA Medical Center in Dallas, Texas.  The VA treatment records show that a front tooth (tooth 8) was avulsed during intubation in 2011.  VA examined the teeth in December 2012; however, the December 2012 VA examiner did not diagnose any dental disorders other than missing teeth.

On review of all the evidence, lay and medical, the Board finds that the Veteran does not have a dental disorder as the result of combat, other in-service trauma, or disease such as osteomyelitis.  As noted above, the Veteran contends that the front tooth disfigurement was incurred during VA treatment many years after service, and the Veteran's assertion is consistent with the VA treatment records.  No other dental disorder is demonstrated by the record.  

Based on this evidence, the Board finds that service connection for a dental disorder is not warranted as a matter of law.  While service connection may be established for treatment purposes under certain conditions, the regulations listed above clearly prohibit service connection for purposes of compensation for loss of teeth not caused by trauma or disease such as to osteomyelitis.  In addition, there was no evidence of any in-service dental trauma which resulted in residuals, additional loss of teeth, malunion or nonunion of the maxilla, or loss of body of the maxilla or mandible.  See generally, VAOPGCPREC 5-97; 38 C.F.R. § 4.150, Diagnostic Codes 9913-9916.  Consequently, there is no basis for entitlement to service connection for the Veteran's claimed dental disorder for compensation purposes. 

Accordingly, service connection for dental disorder, claimed as disfigured teeth, for compensation purposes, is not legally permitted, and the claim must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).

Service Connection for a Right Foot Disorder

The Veteran contends that the service-connected right knee arthritis caused a current right foot disorder.  Specifically, the Veteran asserts that crossover on the right foot toes developed by walking with abnormal gait due to the service-connected right knee arthritis disability.  See March 2011 VA Form 21-4138; January 2009 VA Form 21-4138.

The Board finds that the Veteran has a current right foot hallux valgus disability.  VA examined the Veteran for a right foot disorder in July 2009.  The July 2009 VA examiner diagnosed right foot hallus valgus with degenerative changes at the metatarsophalangeal joint.  Although the April 2013 VA examiner indicated that the right foot hallux valgus was not present, the Board nevertheless finds a current right foot hallux valgus disability.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).

On review of all the evidence, lay and medical, the Board finds that the weight of the evidence is against finding that the current right foot hallux valgus disability is proximately due to or worsened in severity by the service-connected right knee arthritis disability.  The July 2009 VA examiner, the only physician to note a current right foot disorder, opined that right foot hallux valgus is not secondary to the service-connected right knee arthritis disability.  The July 2009 VA examiner explained that there is nothing in current medical literature indicating that arthritis in a knee will cause conditions in other joints.  The VA examiner also considered the absence of any right foot injury in service, and no reported history of a right foot disorder until many years after service.

To the extent the Veteran has attempted in written statements to relate the current right foot disability to service, the evidence has not demonstrated that, in this case where there is factually an absence of in-service injury or symptoms or complaints for many years, the Veteran possesses the knowledge, training, or experience to provide a competent medical opinion relating right foot hallux valgus to the service-connected right knee arthritis.  See Kahana v. Shinseki, 24 Vet. App. 428, 437 (2011).  In this case, a competent medical opinion requires a thorough understanding of the musculoskeletal system, how different joints interact with each other, and knowledge of the various ways both arthritis and hallux valgus develop.  As the Veteran is not shown to possess such knowledge, training, or experience, his opinion on the matter is not afforded any probative weight.

In consideration of the foregoing discussion and analysis, the Board finds that the preponderance of the evidence is against the theory of secondary service connection for a right foot disorder, to include as due to the service-connected right knee arthritis disability.  As such, the claim must be denied under this theory, and the benefit of the doubt doctrine does not apply.  See 38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102.  The Board does not reach the theory of direct service connection because the Veteran has not asserted that a right foot disorder was incurred in service, and has contended only that a right foot disorder was caused by the service-connected right knee arthritis disability and the evidence does not suggest either right foot injury in service or nexus to service.  See March 2011 VA Form 21-4138; January 2009 VA Form 21-4138.  There is no evidence that raises the theory of direct service connection or suggests a direct relationship to service.  See 38 C.F.R. § 3.303(d).

Service Connection for a Right Hip Disorder

Similar to the discussion above, the Veteran contends that a right hip disorder is secondary to the service-connected right knee arthritis disability.  See March 2011 VA Form 21-4138; January 2009 VA Form 21-4138.  

The Board finds that the Veteran has current right hip degenerative joint disease.   The July 2009 VA examiner diagnosed right hip degenerative joint disease after x-ray examination.  Also similar to the above, the April 2013 VA examiner did not find evidence of a current right hip disorder.  On review of all the evidence, however, the Board finds that the Veteran has current right hip degenerative joint disease.  See McClain, 21 Vet. App. 319.
 
On review of all the evidence, lay and medical, the Board finds that the weight of the evidence is against finding that the current right hip degenerative joint disease is proximately due to or worsened in severity by the service-connected right knee arthritis disability.  The July 2009 VA examiner, the only physician to note a current right hip degenerative joint disease, opined that right hip degenerative joint disease is not secondary to the service-connected right knee arthritis disability.  The July 2009 VA examiner explained that there is nothing in current medical literature indicating that arthritis in a knee will cause conditions in other joints.  The VA examiner also weighed the absence of any right hip injury in service, and no reported history of a right hip disorder until many years after service.

Similar to the discussion above, to the extent the Veteran has attempted in written statements to relate the current right hip degenerative joint disease to the right knee arthritis, the evidence has not demonstrated that, in this case where there is factually an absence of symptoms or complaints for many years, the Veteran possesses the knowledge, training, or experience to provide a competent medical opinion.  See Kahana, 24 Vet. App. at 437.  In this case, a competent medical opinion requires a thorough understanding of the musculoskeletal system, how different joints interact with each other, and knowledge of the aging process and progression of arthritis (degenerative joint disease).   As the Veteran is not shown to possess such knowledge, training, or experience, his opinion on the matter is not afforded any probative weight.

In consideration of the foregoing discussion and analysis, the Board finds that the preponderance of the evidence is against the theory of secondary service connection for a right hip disorder, to include as due to the service-connected right knee arthritis disability.  As such, the claim must be denied under this theory, and the benefit of the doubt doctrine does not apply.  See 38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102.  

The Board does not reach the theory of direct service connection because the Veteran has not asserted that the a right hip disorder was incurred in service, and has contended only that a right hip disorder is caused by the service-connected right knee arthritis disability.  See March 2011 VA Form 21-4138; January 2009 VA Form 21-4138.  There is no evidence that raises the theory of direct service connection or suggests a direct relationship to service.  See 38 C.F.R. § 3.303(d).  The weight of the evidence demonstrates no chronic in service symptoms or continuous post-service symptoms or symptoms manifesting to a degree of 10 percent within one year of service to support a theory of presumptive service connection for right hip degenerative joint disease.  Likewise, the Veteran has not asserted that symptoms of right hip degenerative joint disease were "chronic" in service or "continuous" since separation from service, or that symptoms of right hip degenerative joint disease began to manifest within one year of service separation.  38 C.F.R. §§ 3.303(b), 3.307, 3.309.  

Service Connection for a Right Ankle Disorder

The Veteran also seeks service connection for a right ankle disorder.  Similar to the discussion above, the Veteran attributes a current right ankle disorder to the service-connected right knee arthritis disability.

On review of all the evidence, lay and medical, the Board finds that the weight of the evidence is against finding a current right ankle disability.  VA examined the right ankle in July 2009.  While the July 2009 VA examiner noted the Veteran's reported history of a right ankle sprain in service, as well as current right ankle pain, the VA examiner did not diagnose any current right ankle disability.  Similarly, the Veteran reported a history of a right foot fracture in service to the April 2013 VA examiner; however, the Veteran reported that the injury healed without residuals.  The April 2013 VA examiner, who examined the Veteran's right leg from the knee through the foot, did not diagnose any right ankle disability.  The Veteran has not reported a medical diagnosis for a right ankle disability, and the remaining VA treatment records do not reflect a current right ankle disability.

In evaluating a service connection claim, evidence of a current disability is an essential element, and where not present, the claim under consideration cannot be substantiated.  See Moore v. Nicholson, 21 Vet. App. 211, 215 (2007), citing Francisco v. Brown, 7 Vet. App. 55, 58 (1994) ("Compensation for service-connected injury is limited to those claims which show a present disability").  The Court has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013); McClain.

For the reasons discussed above, the Board finds that the weight of lay and medical evidence is against finding that the Veteran has a currently diagnosed right ankle disability.  Accordingly, the criteria for service connection for a right ankle disorder have not been met, and the claim must be denied.  38 C.F.R. § 3.303.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Service Connection for Lumbar Spine Arthritis

As with the right ankle, hip, and foot disorders, the Veteran seeks service connection for lumbar spine arthritis, which the Veteran asserts developed due to the service-connected right knee arthritis disability.  See January 2009 VA Form 21-4138.  Alternatively, the Veteran contends that the lumbar spine arthritis was caused by trauma from an emergency plane landing during service.  See June 2012 VA Form 9. 

The Board finds that the Veteran has a current lumbar spine arthritis disability.  VA examined the back in April 2013, and the April 2013 VA examiner indicated current lumbar spine arthritis after reviewing x-ray images.

On review of all the evidence, lay and medical, the Board finds that the weight of the lay and medical evidence is against finding an in-service back injury or disease.  As noted above, the Veteran asserts that he injured the low back during a plane landing in service.  The Veteran suggests that there is no record of the injury because of the security classification of the mission.  See June 2012 VA Form 9. 
The service treatment records do not include any treatment, complaints, or symptoms that could be related to back injury or disease.

The service treatment records, which appear to be complete, reflect that the Veteran was treated for other injuries and disorders during service for which he did seek treatment that include joint complaints; however, the remaining service treatment records do not include any complaints, symptoms, or treatment for a low back injury or disease.  The Veteran presented for treatment of other conditions including a right cheek cyst, a right knee injury, a left foot injury, and a sore throat, among others.  Thus, in consideration of the other evidence included in the service treatment records showing complaints and treatment for various disorders, particularly the musculoskeletal injuries of the right knee and left foot, it is likely that any complaints, symptoms, or treatment for a low back injury or disease would similarly have been mentioned and/or detected during service.  As a result, the absence of any in-service complaint, finding, or reference to treatment for a low back disorder or related symptoms weighs against finding an in-service low back injury or disease.  Thus, in consideration of the other evidence included in the service treatment records showing complaints and treatment for various disorders, it is likely that any complaints, symptoms, or treatment for a low back injury or disease or symptoms of such would have been mentioned and/or detected during service.  

As a result, the absence of any in-service complaint, finding, or reference to treatment for a low back disorder or related symptoms weighs against finding an in-service left hip injury or disease.  See Kahana, 24 Vet. App. at 438 (stating that VA may use silence in the service treatment records as evidence contradictory to a veteran's assertions if the service treatment records appear to be complete and the injury, disease, or symptoms involved would ordinarily have been recorded had they occurred) (Lance, J., concurring); Cf. AZ v. Shinseki, 731 F.3d 1303, 1315-18 (Fed. Cir. 2013) (recognizing and applying the rule that the absence of a notation in a record may be considered if it is first shown both that the record is complete and also that the fact would have been recorded had it occurred, although holding that a veteran's failure to report an in-service sexual assault to military authorities may not be considered as relevant evidence tending to prove that a sexual assault did not occur because military sexual trauma is not a fact that is normally reported); Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011) (the absence of a notation in a record may only be considered if it is first shown both that the record is complete and also that the fact would have been recorded had it occurred); see also Fed. R. Evid. 803(7) (indicating that the absence of an entry in a record may be evidence against the existence of a fact if such a fact would ordinarily be recorded).

In addition, the Board notes that the Veteran did not file a claim for service connection for a low back disorder when seeking service connection for other disorders believed to be related to service.  The record includes several rating decisions prior to the November 2009 rating decision on appeal that include adjudications for disorders, none of which include claims for service connection for a low back disorder.  Significantly, the Veteran had previously filed a claim for service connection for PTSD based on the traumatic experience of the emergency plane landing, as well as combat in Vietnam, but did not mention any history of a back injury, despite also claiming service connection for injuries to the right knee and left foot.  See June 1993 RO hearing transcript.  The absence of a claim for service connection for low back disorder is significant in light of the recent medical history provided by the Veteran, which indicates onset of low back pain in the 1980s or 1970s.  See April 2013 VA examination report; July 2009 VA examination report.  

Given these facts, as well as the absence of any in-service complaint, finding, or reference to treatment for a low back disorder or related symptoms, the Board finds that the Veteran's reported history of an in-service low back injury is not credible.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); Cromer v. Nicholson, 19 Vet. App. 215 (2005) (upholding Board denial of service connection and finding that a veteran's recent post-service account of in-service events was not credible because the veteran had previously given other histories and theories that did not mention the alleged in-service event, and first "came up with the story" years after service and in connection with the compensation claim).  For these reasons, the Board finds that there was no in-service low back injury or disease.

Even if the Board were to find an in-service low back injury or disease, the Board finds that the weight of the evidence is against finding that that symptoms of the current lumbar spine arthritis were chronic in service, continuous since service separation, or manifested to a compensable degree within one year of service separation.  The Veteran has not asserted, and the record does not otherwise reflect that symptoms of lumbar spine arthritis were chronic in service.  Similarly, the Veteran does not contend that symptoms of lumbar spine arthritis have been continuous since service separation in November 1965.  As indicated above, the Veteran has reported that low back pain did not begin until the 1970s at the earliest.  See April 2013 VA examination report.  In this context, neither the lay nor medical evidence supports a finding that low back arthritis manifested within one year of service separation.  For these reasons, the Board finds that the criteria for service connection for lumbar spine arthritis on a presumptive basis are not met.  38 C.F.R. §§ 3.303(b), 3.307, 3.309; Walker, 708 F.3d at 1338-40.  In reaching this conclusion, the Board considered the applicability of the benefit of the doubt doctrine; however, that doctrine is not applicable in the instant appeal as the preponderance of the evidence is against this theory of the claim.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

As to the Veteran's contention that the current lumbar spine arthritis disability is secondary to the service-connected right knee arthritis disability, the Board finds that the weight of the evidence is against finding that the current lumbar spine arthritis disability is proximately due to or worsened in severity by the service-connected right knee arthritis disability.  The July 2009 VA examiner opined that the lumbar spine arthritis is not secondary to the service-connected right knee arthritis disability.  The July 2009 VA examiner explained that there is nothing in current medical literature indicating that arthritis in a knee will cause conditions in other joints.  The VA examiner also weighed the absence of any low back injury in service, and no reported history of a low back disorder until many years after service.

In consideration of the foregoing discussion and analysis, the Board finds that the preponderance of the evidence is against the theory of secondary service connection for lumbar spine arthritis.  As such, the claim must be denied under this theory, and the benefit of the doubt doctrine does not apply.  See 38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102.  

Regarding the theory of direct service connection, the Board finds that the weight of the lay and medical evidence is against finding that the current lumbar spine arthritis is related to service.  As discussed above, the weight of the evidence is against finding a low back injury in service to which the current lumbar spine arthritis could be related.  Neither VA nor private treatment records include a medical opinion linking lumbar spine arthritis to service.  The April 2013 VA examiner, accepting the Veteran's reported history of a low back injury in service as true, opined that lumbar spine arthritis was less likely than not incurred in or caused by service.  The VA examiner explained that the low back arthritis in this case is a natural part of aging and not related to a forced aircraft landing in service.  

Similar to the discussions above, to the extent the Veteran has attempted in written statements to relate the current lumbar spine arthritis to service, the evidence has not demonstrated that, in this case where there is factually an absence of symptoms or complaints for many years, the Veteran possesses the knowledge, training, or experience to provide a competent medical opinion.  See Kahana at 437.  In this case, a competent medical opinion requires a thorough understanding of the musculoskeletal system, how different joints interact with each other, and knowledge of the aging process and progression of arthritis.  As the Veteran is not shown to possess such knowledge, training, or experience, his opinion on the matter is not afforded any probative weight.

Thus, even if the Board were to find a low back injury in service, as reported by the Veteran, the weight of the competent medical evidence is against finding that the current low back arthritis disability is related to service.  As the medical evidence does not include a medical opinion that the current low back arthritis is related to service, the Board finds that the current low back arthritis disorder is not related to service.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102.

Service Connection for an Eyelid Disorder

The Veteran seeks service connection for an eyelid disorder.  The Veteran contends that service connection is warranted for an operation to remove a chalazion.  See March 2009 VA Form 21-4138.
On review of all the evidence, lay and medical, the Board finds that the Veteran does not have a current eyelid disability.  VA treatment records show that the Veteran had a chalazion removed in 1997; however, there is no indication from the Veteran or in the medical evidence of any recurrence of the chalazion or residual symptoms.  When claiming service connection in March 2009, the Veteran specifically stated that he was seeking service connection for an eyelid medical operation, but did not state that there was a current eyelid disorder.

As noted above, a diagnosed illness is an essential element to substantiate a claim for service connection on a direct basis.  See Moore, 21 Vet. App. at 215; Brammer, 3 Vet. App. at 225; see also Rabideau, 2 Vet. App. at 143-44; Romanowsky, 
26 Vet. App. 289; McClain.  Even if the Board were to find a current eyelid disability, the Veteran has not indicated that a current eyelid disability began in service, or that an event in service caused a current eyelid disability.  Moreover, the service treatment records do not include any complaints, treatment, or symptoms related to an eyelid disorder.  Accordingly, even if there was a current eyelid disability, there is no injury, disease, or event in service - based on the current evidence of record - to which the eyelid disability could be related.

For the reasons discussed above, the Board finds that the weight of lay and medical evidence is against finding that the Veteran has a currently diagnosed eyelid disability.  Accordingly, the criteria for service connection for an eyelid disorder have not been met, and the claim must be denied.  38 C.F.R. § 3.303.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Service Connection for a Skin Disorder

The Veteran contends that current acne scars are residuals of a chloracne disorder.  The Veteran asserts that the chloracne was caused by in-service herbicide exposure.  See, e.g., October 2010 VA Form 21-4138.

Initially, the Board finds that the weight of the evidence is in equipoise on the question of whether the Veteran has residual acne scars related to a previous chloracne disorder or acneform disease consistent with chloracne.  VA examined the skin in April 2013.  The April 2013 VA examiner reported the presence of several cyst scars on the Veteran's face.  Similarly, an October 2010 VA treatment record notes the presence of several acne scars from cysts.

In the April 2013 VA examination report, the VA examiner indicated that the current cyst scars are consistent with a history of chloracne.  Similarly, the October 2010 VA clinician noted a history of chloracne before describing acne scars from cysts.  While the record does not include objective medical evidence of a chloracne disorder at an active stage, the statements provided by these VA physicians do not provide another possible etiology of the current acne scars from cysts.  Given these statements, the Board finds the Veteran's reported history of chloracne to be credible.  Resolving reasonable doubt in the Veteran's favor, the Board finds that the Veteran has residual acne scars related to a previous chloracne disorder or acneform disease consistent with chloracne.

Chloracne, or other acneform disease consistent with chloracne, is a disease associated with herbicide exposure that is subject to presumptive service connection pursuant to § 3.309(e); therefore, presumptive service connection for residual acne scars from chloracne, as residuals of a disease associated with herbicide exposure under the regulatory provisions at 38 C.F.R. § 3.309(e), is warranted.  Because the Board is granting presumptive service connection for residual acne scars from chloracne under the regulatory provisions at 38 C.F.R. § 3.309(e), other potential theories for entitlement to service connection are rendered moot and will not be discussed.  See 38 U.S.C.A. § 7104 (West 2014) (stating that the Board decides questions of law or fact).

As to the requirement under 38 C.F.R. § 3.307(a)(6)(ii) that chloracne or other acneform disease consistent with chloracne shall have had to become manifest to a degree of 10 percent or more within a year after the last date on which the veteran was exposed to an herbicide agent during active service, the Board notes that service connection is being granted for residuals of chloracne, rather than chloracne itself.  In this context, the Board highlights that service treatment records show that a right cheek cyst began to form in July 1963.  The April 2013 VA examiner indicated that the in-service right cheek cyst, which resulted in the service-connected right cheek scar (rated as 10 percent disabling pursuant to this decision), is similarly consistent with chloracne.  While the exact dates of the Veteran's service in Vietnam cannot be definitively established by the record, service personnel records indicate that the Veteran's tour of duty in Southeast Asia ended in February 1965.  Resolving reasonable doubt in the Veteran's favor, the Board finds that chloracne or other acneform disease consistent with chloracne became manifest to a degree of 10 percent or more within a year after the last date on which the Veteran is presumed to have been exposed to herbicides in service.  As such, presumptive service connection for residuals of chloracne or other acneform disease consistent with chloracne is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 3.307(a)(6)(ii).

Service Connection for a Respiratory Disorder

The Veteran seeks service connection for a respiratory disease, which has also been claimed as chronic obstructive pulmonary disease (COPD).  The Veteran contends that a current respiratory disease was caused by service exposure to Agent Orange and/or trichloroethylene.  See, e.g., October 2010 VA Form 21-4138; December 2009 VA Form 9.

Initially, the Board finds that the Veteran has a current COPD and chronic bronchitis disability.  VA examined the Veteran for a respiratory disorder in April 2013 and the April 2013 VA examiner noted a history of both COPD and chronic bronchitis without indicating that either had resolved.

The Board next finds that the weight of the lay and medical evidence is against finding that there was an in-service respiratory injury or disease.  During the April 2013 VA examination, the Veteran indicated that he had chronic bronchitis in service.  Service treatment records do not include any complaints, symptoms, or treatment for a respiratory disorder.

Service treatment records, which appear to be complete, reflect that the Veteran was treated for other injuries and disorders during service for which he did seek treatment; however, the remaining service treatment records do not include any complaints, symptoms, or treatment for a respiratory disorder.  The Veteran presented for treatment of other conditions including a right cheek cyst, a right knee injury, a left foot injury, and a sore throat, among others.  Thus, in consideration of the other evidence included in the service treatment records showing complaints and treatment for various disorders, it is likely that any complaints, symptoms, or treatment for a respiratory disorder would have been mentioned and/or detected during service.  As a result, the absence of any in-service complaint, finding, or reference to treatment for a respiratory disorder or related symptoms is one factor that weighs against finding an in-service respiratory injury or disease.  See Kahana at 438; Cf. AZ v. Shinseki, 731 F.3d at 1315-18; Buczynski, 24 Vet. App. at 224; see also Fed. R. Evid. 803(7).

Although service treatment records do not include any complaints, symptoms, or treatment for a respiratory injury or disease, the Veteran has recently provided a medical history indicating chronic bronchitis in service.  The Veteran is competent to report symptoms of a respiratory disorder at any time, including in service and since service, and is competent to report treatment in service and at any time since service.  See McCartt v. West, 12 Vet. App. 164, 167-68 (1999).  The question of in-service and post-service respiratory symptoms in this case does not turn on competency but credibility. 

The Veteran is competent to report the onset of respiratory disorder symptoms in service; however, the Board finds that the more recent statements by the Veteran made for compensation purposes - essentially, that he experienced respiratory disorder symptoms in service and chronic respiratory disorder symptoms since service separation - are inconsistent with, and outweighed by, other, more contemporaneous lay and medical evidence, including the Veteran's own histories, so are not credible, and are not afforded probative weight.  In a March 1979 post-service report of medical history, the Veteran denied current symptoms or a history of symptoms including asthma, shortness of breath, pain or pressure in the chest, and chronic cough.  During a September 1992 VA Agent Orange examination, the Veteran reported all symptoms believed to be related to herbicide exposure in service, but did not mention a respiratory disorder, to include COPD or chronic bronchitis.  The September 1992 VA examination report indicates a normal clinical evaluation of the lungs.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim); Cromer v. Nicholson, 19 Vet. App. 215 (2005) (upholding Board denial of service connection and finding that a veteran's recent post-service account of in-service events was not credible because the veteran had previously given other histories and theories that did not mention the alleged in-service event, and first "came up with the story" years after service and in connection with the compensation claim).  For these reasons, the Board finds that there was no in-service respiratory injury or disease or continuous symptoms of a respiratory disorder during or since service.

Within this context, the Board finds that the presumptive service connection provisions for Agent Orange do not apply to the claim for service connection for a respiratory disorder.  Neither COPD nor bronchitis are among the disorders listed under 38 C.F.R. § 3.309(e) for which the herbicide exposure regulations apply.   As noted above, service connection based on exposure to herbicides used in Vietnam during the Vietnam era is not warranted for any condition for which the Secretary has not specifically determined a presumption of service connection is warranted.  See 68 Fed. Reg. 27,630 (May 20, 2003).

While the presumptive service connection provisions are not applicable, the weight of the lay and medical evidence weighs against finding that the current COPD or chronic bronchitis disability is related to either trichloroethylene or herbicide exposure.  The April 2013 VA examiner opined that a respiratory disease was less likely than not incurred in or caused by trichloroethylene or herbicide exposure during service.  The VA examiner explained that the herbicide exposure is not known to cause COPD or bronchitis, and that trichloroethylene, although it is an acute respiratory irritant, does not cause COPD.

To the extent that the Veteran has provided statements purporting to relate a current respiratory disorder to service, the Veteran has only provided his own conclusory statements regarding causation.  Either competent lay or medical evidence is required to establish "an indication" that a respiratory disorder is related to the in-service trichloroethylene and herbicide exposure on which the Veteran relies as the cause of his current disability.  See Waters v. Shinseki, 601 F.3d 1274, 1277-78 (Fed. Cir. 2010).  The Veteran has not submitted medical literature or provided competent lay evidence derived from personal knowledge or what he has been told by a medical professional to have any tendency to relate the current respiratory disorders to service.  

The question of whether the current COPD or chronic bronchitis relates to trichloroethylene or herbicide exposure is outside the realm of common lay knowledge.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Kahana at  433 n. 4 (lay witnesses are competent to opine as to some matters of diagnosis and etiology, and the Board must determine on a case by case basis whether a veteran's particular disability is the type of disability for which lay evidence is competent).  The relationship between a respiratory disorder and trichloroethylene and herbicide exposure involves a complex medical etiological question because it deals with both external, internal, and largely unobservable processes of the body, and the complex etiology of relationship to chemical exposure.  Such an opinion relating a respiratory disorder to chemical exposure in this case, where the evidence does not show in-service or post-service symptoms for many years, would require specialized knowledge of the chemical components of herbicides and trichloroethylene, the known complications from exposure to these chemicals (derived from scientific studies), the disease process (mechanism) as to how these chemicals may cause a respiratory disorder(s) and the length of time required for such disease to manifest, knowledge of other causes and risk factors of respiratory disorder(s), knowledge of factors that differentiate respiratory disorders caused by chemical exposure from those caused by other risk factors, and an ability to differentiate between competing etiologies.  As the evidence does not show the Veteran to have such knowledge, understanding, or ability, the Veteran's statements regarding the etiology of a respiratory disorder in this case, in the absence of in-service or post-service symptoms, are not afforded any probative weight.

In sum, the competent and credible evidence includes a single VA medical opinion that weighs against finding that the current COPD and chronic bronchitis disabilities are related to trichloroethylene and herbicide exposure in service.  For these reasons, the Board finds that service connection for a respiratory disorder is not warranted, either as a presumptive disease or as directly incurred in service, including due to trichloroethylene and herbicide exposure during service.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Service Connection for a Prostate Disorder

The Veteran asserts that a current prostate enlargement is related to service.  Specifically, the Veteran contends that a current prostate disorder was caused by in-service exposure to Agent Orange and/or trichloroethylene.  See, e.g., October 2010 VA Form 21-4138; December 2009 VA Form 9.

Initially, the Board finds that the Veteran has a current benign prostatic hypertrophy (BPH).  VA examined the Veteran for a prostate disorder in April 2013, and the April 2013 VA examiner assessed BPH.

The Board next finds that there was no in-service prostate injury or disease.  The Veteran has not asserted, and the evidence does not otherwise show, that there was an in-service prostate injury or disease.  The Veteran has only contended that a current prostate disorder was caused by either trichloroethylene or herbicide exposure in service.

Within this context, the Board finds that the presumptive service connection provisions for Agent Orange do not apply to the claim for service connection for a prostate disorder.  BPH, the only current prostate disorder, is not among the disorders listed under 38 C.F.R. § 3.309(e) for which the herbicide exposure regulations apply.  As noted above, service connection based on exposure to herbicides used in Vietnam during the Vietnam era is not warranted for any condition for which the Secretary has not specifically determined a presumption of service connection is warranted.  See 68 Fed. Reg. 27,630 (May 20, 2003).

While the presumptive service connection provisions are not applicable, the weight of the lay and medical evidence weighs against finding that the current BPH is related to either between either trichloroethylene or herbicide exposure.  The April 2013 VA examiner opined that it is less likely than not the BPH was incurred in service or caused by trichloroethylene or herbicide exposure.  The VA examiner explained that there is no known relationship between either trichloroethylene or herbicide and BPH.  The Veteran has not asserted any other theories of service connection, including development of a prostate disorder while in service.

To the extent that the Veteran has provided statements purporting to relate a current prostate disorder to service, the Veteran has only provided his own conclusory statements regarding causation.  Either competent lay or medical evidence is required to establish "an indication" that the BPH is related to the in-service trichloroethylene and herbicide exposure on which the Veteran relies as the cause of his current disability.  See Waters, 601 F.3d at 1277-78.  The Veteran has not submitted medical literature or provided competent lay evidence derived from personal knowledge or what he has been told by a medical professional to relate the current BPH to service.  

The question of whether BPH relates to trichloroethylene or herbicide exposure is outside the realm of common lay knowledge under the facts of this case where there is an absence of in-service symptoms of a prostate disorder or continuous post-service symptoms.  See Davidson, 581 F.3d at 1316; Kahana at  433 n. 4.  The relationship between BPH and trichloroethylene and herbicide exposure involves a complex medical etiological question because it deals with both external, internal, and largely unobservable processes of the body, and the complex etiology of relationship to chemical exposure, especially because the prostate disorder did not manifest for many years after service.  Such an opinion relating BPH to chemical exposure in this case, where the evidence does not show in-service or post-service symptoms for many years, would require specialized knowledge of the chemical components of herbicides and trichloroethylene, the known complications from exposure to these chemicals (derived from scientific studies), the disease process (mechanism) as to how these chemicals may cause prostate disorder(s) and the length of time required for such disease to manifest, knowledge of other causes and risk factors of prostate disorder(s), knowledge of factors that differentiate prostate disorders caused by chemical exposure from those caused by other risk factors, and an ability to differentiate between competing etiologies.  As the evidence does not show the Veteran to have such knowledge, understanding, or ability, the Veteran's statements regarding the etiology of BPH in this case, in the absence of in-service or post-service symptoms, are not afforded any probative weight.

In sum, the competent and credible evidence includes a single VA medical opinion that weighs against finding that the current BPH is related to trichloroethylene and herbicide exposure in service.  For these reasons, the Board finds that service connection for a prostate disorder is not warranted, either as a presumptive disease or as directly incurred in service, including due to trichloroethylene and herbicide exposure during service.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102.

Disability Rating Criteria

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  In determining the disability rating, VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589, 
594 (1991).  If two ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3.

The United States Court of Appeals for Veterans' Claims (Court) has indicated that a distinction must be made between a veteran's dissatisfaction with original ratings and dissatisfaction with determinations on later filed claims for increased ratings.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  In initial rating cases, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Id.; 38 C.F.R. § 4.2.

Where an increase in an existing disability rating based on established entitlement to compensation is at issue, the present level of disability is of primary concern. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending and, consequently, staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Id.

Pyramiding, that is, the rating of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a veteran's service-connected disability.  38 C.F.R. § 4.14 (2014).  However, it is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; the critical element in permitting the assignment of several evaluations under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

Initial Rating for Right Knee Subluxation

Service connection for right knee subluxation was granted in an April 2013 rating decision by the RO, which assigned an initial 10 percent disability rating, effective June 27, 2012.  This separate disability rating for right knee subluxation arose from the Veteran's appeal for an increased disability rating for the service-connected right knee arthritis, which the Veteran contends has worsened in severity.  See, e.g., July 2007 VA Form 21-4138. 

For the entire initial rating period from June 27, 2012, the right knee subluxation has been rated at 10 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5257.  Diagnostic Code 5257 provides for a 10 percent rating when there is evidence of slight impairment of the knee manifested by recurrent subluxation or lateral instability, a 20 percent rating for moderate impairment of the knee manifested by recurrent subluxation or lateral instability, and a 30 percent rating for severe impairment of the knee manifested by recurrent subluxation or lateral instability.  38 U.S.C.A. § 4.71a.

On review of all the evidence, lay and medical, the Board finds that, for the entire initial rating period from June 27, 2012, the service-connected right knee subluxation has more nearly approximated slight subluxation of the right knee.  VA examined the right knee in June 2012.  The June 2012 VA examiner indicated that right knee stability was normal; however, the VA examiner also noted that there was evidence of "slight" recurrent patellar subluxation.  VA examined the right knee again in August 2013.  The August 2013 VA examiner noted "slight" right knee instability and a history of "slight" recurrent patellar subluxation.

During the June 2012 and August 2013 VA examinations, the Veteran did not report right knee subluxation or instability, and did not discuss right knee disability symptoms that could be considered like or similar to instability or subluxation.  VA treatment records and the Veteran's written statements during the period from June 27, 2012 are similarly quiet as to the severity of right knee instability and subluxation.

In sum, the evidence demonstrates that two VA examiners have opined that the severity of the right knee subluxation is "slight," and the Veteran has not reported any symptoms or functional impairment to indicate that the severity of the right knee subluxation more nearly approximates "moderate" instability.  For these reasons, the Board finds that, for the entire initial rating period from June 27, 2012,  the criteria for a higher initial rating of 20 percent for right knee subluxation have not been met or more nearly approximated.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  Because the preponderance of the evidence is against the appeal for an initial disability rating in excess of 10 percent for right knee subluxation for the entire initial rating period from June 27 2012, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.

Increased Rating for Right Knee Arthritis

Service connection for right knee arthritis was established in a June 2000 rating decision by the RO, which assigned a 10 percent disability rating, effective September 23, 1991.  On July 25, 2007, the Veteran filed a claim for an increased rating, asserting without any specific details that right knee arthritis symptoms had worsened in severity.

For the entire increased rating period from July 25, 2007, the right knee arthritis disability has been rated at 10 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5010-5260.  Hyphenated Diagnostic Codes are used when a rating under one Code requires use of an additional Diagnostic Code to identify the basis for the evaluation assigned. 38 C.F.R. § 4.27 (2014).  The additional Code, shown after the hyphen, represents the basis for the rating, while the primary Code indicates the underlying source of the disability.  In this case, Diagnostic Code 5010 is used for rating arthritis disabilities, while Diagnostic Code 5260 indicates the schedular rating criteria used to rate limitation of motion in the knee.

Diagnostic Code 5010 instructs that an arthritis disability is to be rated under Diagnostic Code 5003, which, in turn, provides a minimum 10 percent disability rating on the basis of painful arthritis and noncompensable limitation of motion caused by pain.  See 38 C.F.R. § 4.71a.  A 10 percent rating for traumatic arthritis (Diagnostic Code 5010), rated as degenerative arthritis (Diagnostic Code 5003), is both the maximum and minimum rating provided for arthritis that is painful and results in noncompensable limitation of motion of a major joint. 

Limitation of motion for the knee is rated under Diagnostic Codes 5260 and 5261.  See 38 C.F.R. § 4.71a.  Separate ratings may be assigned under Diagnostic Code 5260 (limitation of flexion of the leg) and Diagnostic Code 5261 (limitation of extension of the leg).  See VAOPGCPREC 09-04.  

Under Diagnostic Code 5260, a noncompensable rating will be assigned for limitation of flexion of the leg to 60 degrees; a 10 percent rating will be assigned for limitation of flexion of the leg to 45 degrees; a 20 percent rating will be assigned for limitation of flexion of the leg to 30 degrees; and a 30 percent rating will be assigned for limitation of flexion of the leg to 15 degrees.  38 C.F.R. § 4.71a.

Under Diagnostic Code 5261, a noncompensable rating will be assigned for limitation of extension of the leg to 5 degrees; a 10 percent rating will be assigned for limitation of extension of the leg to 10 degrees; a 20 percent rating will be assigned for limitation of extension of the leg to 15 degrees; a 30 percent rating will be assigned for limitation of extension of the leg to 20 degrees; a 40 percent rating will be assigned for limitation of extension of the leg to 30 degrees; and a 50 percent rating will be assigned for limitation of extension of the leg to 45 degrees. Id.

When rating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to decreased movement, weakened movement, excess fatigability, incoordination, and pain on movement, swelling, and deformity or atrophy of disuse.  Painful motion is considered limited motion at the point that the pain actually sets in.  See VAOPGCPREC 09-98. 

38 C.F.R. § 4.59 specifically addresses how painful motion is considered when evaluating musculoskeletal disabilities:

With any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to affected joints.  Muscle spasm will greatly assist the identification. Sciatic neuritis is not uncommonly caused by arthritis of the spine.  The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased.  Flexion elicits such manifestations.  The joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  

38 C.F.R. § 4.59; see also Mitchell v. Shinseki, 25 Vet. App. 32, 38-43 (2011) (explaining that, although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded).

On review of all the evidence, lay and medical, the Board finds that, for the entire increased rating period from July 25, 2007, the right knee arthritis disability has manifested symptoms and impairment including forward flexion to at least 100 degrees, extension to 0 degrees, crepitus on motion, and pain and discomfort with standing, squatting, kneeling, or walking for prolonged periods.  VA examined the right knee in January 2008.  Forward flexion was measured to 100 degrees and extension was measured to 0 degrees.  Active range of motion did not produce any weakness, fatigue, or incoordination, and there was no additional loss of motion with repetitive movements.  The Veteran reported pain and difficulty with prolonged standing and walking.

VA examined the right knee in October 2009.  Forward flexion was measured to 130 degrees and extension was measured to 0 degrees.  Active range of motion did not produce any weakness, fatigue, or incoordination, and there was no additional loss of motion with repetitive movements.  The VA examiner noted pain and crepitus through motion.  See Mitchell, 25 Vet. App. at 41 (holding that painful motion should not be deemed limitation of motion).

VA examined the right knee for a third time in June 2012.  Range of motion measurements included forward flexion to 130 degrees, with pain at 100 degrees.  Extension was measured to 0 degrees.  There was no additional loss of motion for forward flexion or extension with repetitive movements.  The Veteran reported chronic daily pain and stiffness, and increased pain with prolonged standing and walking.  The VA examiner also noted that the Veteran is unable to stand, squat, kneel, or walk for prolonged periods.

VA most recently examined the right knee in September 2013.  Forward flexion was measured to 125 degrees with painful motion starting at 100 degrees.  Extension was measured to 10 degrees.  There was no additional loss of motion for forward flexion or extension with repetitive movements.  The Veteran reported pain with ambulation.

After a review of all the evidence, lay and medical, the Board finds that, for the entire increased rating period from July 25, 2007, the criteria for a disability rating in excess of 10 percent under Diagnostic Codes 5260 or 5261 for the service-connected right knee arthritis disability have not been met or more nearly approximated, and the criteria for separate 10 percent ratings based on limitation of flexion and limitation of extension are not met.  38 C.F.R. §§ 4.3, 4.7, 4.71a.  A rating in excess of 10 percent (20 percent) under Diagnostic Code 5010, which in turn would be rated under Diagnostic Codes 5260 for limitation of motion, requires flexion limited to 30 degrees or less.  Similarly, a rating in excess of 10 percent under Diagnostic Code 5261 requires extension limited to 15 degrees or more.  Separate10 percent ratings based on both limitation of flexion (DC 5260) and extension (Diagnostic Code 5261) require limitation of flexion to 45 degrees and limitation of extension to 10 degrees for respective 10 percent ratings.  Id; VAOPGCPREC 09-04. 

For the entire increased rating period from July 25, 2007, the limitation of motion of the right knee did not more nearly approximate flexion limited to 30 degrees or less, or extension limited to 15 degrees or more, as needed for a 20 percent rating, or limitation of flexion to 45 degrees and limitation of extension to 10 degrees for separate 10 percent ratings, even with consideration of the additional limitation due to pain.  The evidence demonstrates right knee flexion to at least 100 degrees and full extension to 0 degrees, to include consideration of limitation of motion due to pain.

Based on the evidence above, an increased rating in excess of 10 percent based on limitation of flexion under Diagnostic Code 5260 or limitation of extension under Diagnostic Code 5261 is not warranted.  The Board has considered whether an increased rating for the right knee arthritis disability is warranted on the basis of functional loss due to pain.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca.  During the rating period, the Veteran reported impairment including pain and discomfort with standing, squatting, kneeling, or walking for prolonged periods.  Each of these examples of functional impairment incorporates pain and limited or painful motion; however, the Board finds that, event with considerations of additional limitations due to such factors, for the entire rating period from July 25, 2007, the degree of functional impairment shown does not more nearly approximate the criteria for an increased rating in excess of 10 percent under Diagnostic Code 5260 or 5261, or for separate 10 percent disability ratings based on both compensable limitation of flexion (to 45 degrees) and compensable limitation of extension (to 10 degrees).  


Other Knee Diagnostic Codes

The Board has also considered whether an increased or separate disability rating is warranted under any of the other diagnostic codes pertaining to the knee for any part of the rating period.  As discussed in detail above, a separate rating for right knee subluxation has already been granted and rated.

The weight of the lay and medical evidence demonstrates no ankylosis; therefore, the Board finds that Diagnostic Code 5256 does not apply.  The lay and medical evidence demonstrates that the Veteran did not undergo a knee replacement; therefore, Diagnostic Code 5055 is inapplicable.  Diagnostic Code 5262 does not apply, as there is no evidence of impairment of the tibia or fibula in the right knee.  Diagnostic Code 5263 assigns a single 10 percent disability rating for genu recurvatum that is acquired, traumatic, and with weakness and insecurity in weight-bearing objectively demonstrated.  As the evidence of record does not reflect that the Veteran had genu recurvatum of the right knee, Diagnostic Code 5263 does not apply.  Lastly, the evidence does not show that the right knee disability manifested a cartilage abnormality; therefore, neither Diagnostic Code 5258 nor Diagnostic Code 5259 apply in this case.

Increased Rating for Bilateral Conjunctivitis

Service connection for bilateral conjunctivitis was granted in a November 1993 rating decision by the RO, which assigned an initial 10 percent disability rating, effective June 27, 1991.  On July 25, 2007, the Veteran filed a claim for an increased rating, asserting without specific details that the bilateral conjunctivitis symptoms had worsened in severity.

For the entire increased rating period from July 25, 2007, the bilateral conjunctivitis has been rated as 10 percent disabling.  During the pendency of the claim and appeal, the rating criteria for evaluating eye disabilities were revised, effective December 10, 2008.  See 73 Fed. Reg. 66,543 (Nov. 10, 2008); (codified at 
38 C.F.R. § 4.79, Diagnostic Codes 6000 to 6037 (2014)).  However, that amendment only applies to claims received on or after December 10, 2008.  In this case, the Veteran's claim for an increased rating has been pending since July 2007; therefore, the Board will only consider the Veteran's service-connected conjunctivitis disability under the rating criteria in effect prior to December 2008. 

As in effect prior to December 10, 2008, Diagnostic Code 6018 provides a 10 percent disability rating if there is active conjunctivitis with objective symptoms.  If the conjunctivitis is healed, the disability is rated on residuals.  If there are no residual symptoms of conjunctivitis, a zero percent (noncompensable) rating is assigned.  Diagnostic Code 6018 does not provide for a rating in excess of 10 percent. 38 C.F.R. § 4.84a (2008). 

After review of all the evidence, lay and medical, the Board finds that, for the entire increased rating period from July 25, 2007, the service-connected conjunctivitis has been characterized as a chronic, allergic condition that has not resolved.  During the January 2008 VA eye examination, the Veteran reported intermittent conjunctivitis and blepharitis for years.  At the time of the January 2008 VA examination, the Veteran was being treated for active conjunctivitis.  More recently, VA examined the conjunctivitis in September 2013.  The VA examiner described the conjunctivitis as allergic, and noted that, while not healed, was asymptomatic at the time of the examination.  VA treatment records from July 2013 list chronic allergic conjunctivitis as an active problem.

In sum, the service-connected conjunctivitis remains an active disorder.  Diagnostic Code 6018 does not provide for a rating in excess of 10 percent for active conjunctivitis.  38 C.F.R. § 4.84a, Diagnostic Code 6018 (2008).  For these reasons, the Board finds that, for the entire increased rating period from July 25, 2007, an increased rating in excess of 10 percent for bilateral conjunctivitis is not warranted.

Increased Rating for Right Cheek Scar

Service connection for a right cheek scar - the residual of a sebaceous cyst - was granted in a December 1992 rating decision by the RO, which granted an initial noncompensable (0 percent) disability rating, effective July 14, 1992.  On July 25, 2007, the Veteran filed a claim for an increased rating, asserting without specific details that the right cheek scar symptoms had worsened in severity.

For the entire increased rating period from July 25, 2007, the right cheek scar has been rated as noncompensable under 38 C.F.R. § 4.118, Diagnostic Code 7800.  Under Diagnostic Code 7800, for disfigurement of the head, face, or neck, a 10 percent rating is warranted when a veteran experiences one characteristic of disfigurement.  A 30 percent rating is warranted with visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips); or two or three of the aforementioned characteristics of disfigurement.

The 8 characteristics of disfigurement for the purposes of evaluation under § 4.118 are: scar of 5 in. or more (13 or more cm.) in length; scar at least 1/4 in. (0.6 cm.) wide at its widest part; surface contour of scar elevated or depressed on palpation; scar adherent to underlying tissue; skin hypo- or hyper-pigmented in an area exceeding 6 sq. in. (39 sq. cm.); skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding 6 sq. in. (39 sq. cm.); underlying soft tissue missing in an area exceeding 6 sq. in. (39 sq. cm.); and skin indurated and inflexible in an area exceeding 6 sq. in. (39 sq. cm.).  38 C.F.R. § 4.118, Diagnostic Code 7800.

On review of all the evidence, lay and medical, the Board finds that the evidence is in equipoise as to whether the service-connected right cheek scar has been manifested by a single scar under 39 sq. cm. with surface contour depressed on palpation.  Dr. A.M., a private physician, examined the right cheek scar in April 2009.  Dr. A.M. measured the scar as 4 cm. x 0.2 cm. on the lateral side of the right eye.  Dr. A.M. reported that the scar was characterized by normal skin texture without tenderness, adherence to underlying tissue, or abnormal contour on palpation.

VA examined the scar in September 2013.  The September 2013 VA examiner measured the right cheek scar as 0.6 cm. x 0.4 cm. with surface contour depressed on palpation.  The September 2013 VA examiner estimated that the right cheek scar covered approximately 2.4 sq. cm.  No additional disfigurement was noted, and the Veteran did not indicate that the right cheek scar was painful.

In sum, the evidence demonstrates that two examiners measured the right cheek scar slightly differently, but in both instances, measured the right cheek scar to be less than 39 sq. cm.  Similarly, only one examiner noted that the surface contour was depressed on palpation.  The Veteran has not stated that the manifestations of the right cheek scar have changed over the course of the increased rating period.  

Resolving reasonable doubt in the Veteran's favor, the Board finds that, for the entire increased rating period from July 25, 2007, the service-connected right cheek scar measured approximately 4 cm. x 0.5 cm. with surface contour depressed on palpation.  For these reasons, the Board finds, for the entire increased rating period from July 25, 2007, the requirement of one characteristic of disfigurement (surface contour depressed on palpation) has been shown, and an increased rating of 10 percent, but no higher, is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7, 4.118, Diagnostic Code 7800.  

The Board further finds that the weight of the lay and medical evidence demonstrates that the criteria for a disability rating in excess of 10 percent have not been met or more nearly approximated during any part of the increased rating period.  The service-connected right cheek scar is on the face; therefore, Diagnostic Codes 7801 and 7802 are not applicable.  38 C.F.R. § 4.118.  Additionally, a higher 20 percent disability rating under Diagnostic Code 7804 is warranted for three or four painful or unstable scars; however, in this case, there is only a single scar.  Id.

Finally, the Board finds that an increased rating is not warranted under Diagnostic Code 7805 based on other appropriate diagnostic codes based upon any other disabling or other effects.  Id.  The evidence of record does not establish any symptoms or effects of the service-connected right cheek scar other than one type of disfigurement.  Accordingly, the Board finds that a higher rating than 10 percent is not warranted under Diagnostic Code 7805 or other appropriate diagnostic codes based upon any other disabling or other effects.  38 C.F.R. § 4.118.

Extraschedular Consideration

The Board has considered whether referral for extraschedular consideration is warranted.  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2014); see Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether the veteran's disability picture requires the assignment of an extraschedular rating.

In consideration of the foregoing, the Board finds, after comparing the functional impairment and symptoms manifested to the schedular criteria for the current ratings, that all the Veteran's right knee symptoms and related functional impairment - including limitation of motion, crepitus on motion, and pain and discomfort with standing, squatting, kneeling, or walking for prolonged periods - are fully compensated by the 10 percent schedular rating under Diagnostic Code 5010-5260 and the separate disability rating of 10 percent for slight lateral instability in the right knee under Diagnostic Code 5257.  The schedular criteria for rating the knees specifically provide for disability ratings based on limitation of motion.  Moreover, motion limited by factors such as pain, weakness, and stiffness is incorporated in to the schedular rating criteria for the musculoskeletal system, which includes the knee.  See 38 C.F.R. §§ 4.40 , 4.45, 4.59; DeLuca, 8 Vet. App. 202 . Therefore, because the schedular rating criteria are adequate to rate the Veteran's service-connected right knee disabilities, no extraschedular referral under 38 C.F.R. § 3.321(b) is warranted based on the right knee symptoms and impairment.

Further, the schedular rating criteria, Diagnostic Code 6018 for chronic conjunctivitis, specifically provide for a compensable disability ratings based active conjunctivitis with objective symptoms.  As the Veteran is in receipt of the maximum disability rating for active conjunctivitis under Diagnostic Code 6018 and has not asserted the presence of any symptoms not contemplated by a full rating for active conjunctivitis, the Board finds that referral for an extraschedular rating is not warranted.  

The Board next finds that the symptomatology and impairment caused by the Veteran's right cheek scar is specifically contemplated by the various schedular rating criteria, and no referral for extraschedular consideration is required.  The schedular rating criteria, Diagnostic Code 7800, specifically provide for disability ratings based on the size and nature of skin disabilities of the face, which includes eight characteristics for disfigurement.  38 C.F.R. § 4.118.  In this case, considering the lay and medical evidence, the Veteran's right cheek scar is manifested as a single 4 cm. x 0.5 cm. scar with surface contour depressed on palpation.  As the assigned 10 percent rating considers both the size and disfigurement of the right cheek scar, the Board finds that the degree of disability is contemplated by the rating schedule and the assigned rating is, therefore, adequate.  

Under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced; however, in this case, neither has the Veteran asserted, nor has the evidence of record suggested, any such combined effect of multiple service-connected disabilities to create such an exceptional circumstance.  The other service-connected disabilities in this case are posttraumatic stress disorder (PTSD), diabetic neuropathy, and type II diabetes mellitus.  For these reasons, the Board finds that the schedular rating criteria are adequate to rate the right knee arthritis and subluxation, bilateral conjunctivitis, and right cheek scar, and referral for consideration of extraschedular rating is not required.

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.               38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the problems reported by the Veteran are specifically contemplated by the criteria discussed above, including the effects on daily life.  In the absence of exceptional factors associated with the major depressive disorder, low back strain, bilateral foot cold injury residuals, right foot plantar wart, and sinusitis disabilities, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

TDIU Legal Criteria

As noted above, a claim for a TDIU is, in essence, a claim for an increased rating.  See Rice, 22 Vet. App. 447; Norris, 12 Vet. App. at 420; Hurd v. West, 13 Vet. App. 449.  A TDIU claim is an alternative way to obtain a total disability rating without recourse to a 100 percent rating under the rating schedule.  See, e.g., Parker v. Brown, 7 Vet. App. 116, 118 (1994). 

Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  Total disability may or may not be permanent.  38 C.F.R. 
§ 3.340(a)(1).  Total ratings are authorized for any disability or combination of disabilities for which the Rating Schedule prescribes a 100 percent evaluation.  
38 C.F.R. § 3.340(a)(2).

A TDIU may be assigned when the disabled veteran is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, 
(3) disabilities affecting a single body system, e.g., orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  38 C.F.R. 
§ 4.16(a).

Individual unemployability must be determined without regard to any non-service-connected disabilities or a veteran's advancing age.  38 C.F.R. §§ 3.341(a), 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether a veteran is capable of performing the physical and mental acts required by employment, not whether a veteran can find employment.  Id. at 361.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in a veteran's favor.  38 C.F.R. § 4.3.

In Faust v. West, 13 Vet. App. 342 (2000), the Court defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that a veteran actually works and without regard to a veteran's earned annual income.  In Hatlestad v. Derwinski, 5 Vet. App. 524, 529 (1993), the Court held that the central inquiry in determining whether a veteran is entitled to TDIU is whether a veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  The determination as to whether a total disability is appropriate should not be based solely upon demonstrated difficulty in obtaining employment in one particular field, which could also potentially be due to external bases such as economic factors, but rather to all reasonably available sources of employment under the circumstances. See Ferraro v. Derwinski, 1 Vet. App. 326, 331-32 (1991).

In evaluating a veteran's employability, consideration may be given to the level of education, special training, and previous work experience in arriving at a conclusion, but not to age or impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

Marginal employment is not considered substantially gainful employment and generally is deemed to exist when a veteran's earned income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist in certain cases when earned annual income exceeds the poverty threshold on a facts-found basis.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. § 4.16(a).  Marginal employment, odd-job employment, and employment at half the usual remuneration is not incompatible with a determination of unemployability if the restriction to securing or retaining better employment is due to disability.  See 38 C.F.R. 
§ 4.17(a) (2014).

TDIU Analysis

The Veteran contends that the service-connected PTSD, conjunctivitis, right knee, and type II diabetes mellitus disabilities have combined to result in unemployability.  The Veteran has not indicated how these disabilities combined to cause unemployability; however, the Veteran stated that he became too disabled to work in approximately 1996.  See April 2011 VA Form 21-8940; July 2013 VA Form 21-8940.

For the period from July 25, 2007, the date of the claim for TDIU, service connection has been in effect for multiple disabilities including PTSD, rated at 50 percent (increased to 70 percent, effective November 1, 2010, and increased to 100 percent, effective July 8, 2013); bilateral conjunctivitis, rated at 10 percent disabling; right knee arthritis, rated at 10 percent disabling; and a right cheek scar rated at 10 percent disabling.  While the appeal was pending, service connection was also granted for diabetic neuropathy (rated at 60 percent disabling, effective November 13, 2009), right knee subluxation (rated at 10 percent disabling, effective June 27, 2012), type II diabetes mellitus (rated at 10 percent disabling, effective November 1, 2010), and residual chloracne scarring (pending rating by AOJ).  

In sum, the combined disability rating for the service-connected disabilities is 60 percent for the period from July 25, 2007 to November 1, 2010, when the rating for PTSD was increased from 50 percent to 70 percent.  For the period from November 1, 2010, the service-connected disabilities have a combined rating of 70 percent or more, and the PTSD has been rated at 40 percent or more; therefore, the Veteran has met the combined schedular rating criteria for consideration of TDIU under 38 C.F.R. § 4.16(a) for the rating period from November 1, 2010.  For this reason, application of a TDIU is appropriate for the period from November 1, 2010 so long as the severity of the disabilities rendered the Veteran unable to obtain or maintain substantially gainful employment.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a).

After a review of all the evidence, lay and medical, the Board finds that, for the period from November 1, 2010 to July 8, 2013, the evidence is at least in equipoise as to whether the Veteran's service-connected disabilities have rendered him unable to follow (maintain) substantially gainful employment.  The July 2013 VA Form 21-8940 indicates that the Veteran completed three years of college and radio school training.  The Veteran listed his last fulltime employment as a radio technician, a position held from 1994 to 1995.  During the September 2013 VA PTSD examination, the Veteran reported that he was asked to leave this position due to PTSD symptoms.

VA examined the PTSD in October 2011.  The October 2011 VA examiner opined that the psychiatric symptoms would reduce efficiency, reliability and productivity at work; however, the VA examiner said these symptoms would not present a complete barrier to employability.  The VA examiner's opinion was based, in part, on the fact that the Veteran was employed in 1994, approximately 15 years before the October 2011 VA examination.  PTSD symptoms listed on the October 2011 VA examination report include one panic attack per week, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances, including work or a worklike setting.  The VA examiner provided a GAF score of 50, suggesting serious symptoms or serious impairment in social or occupational functioning.

As the October 2011 VA examination was conducted over 15 years after the Veteran's last employment, and the PTSD symptoms were estimated to be serious, the Board finds that the effect of the PTSD on employability was greater than estimated by the October 2011 VA examiner.  As reported by the Veteran, the PTSD symptoms interfered with work in 1994, and the record generally indicates that the PTSD worsened in severity during the 15 year period that followed.  In addition to the PTSD, the Veteran has had functional impairment caused by the right knee disability, including pain and discomfort with standing, squatting, kneeling, or walking for prolonged periods.

In addition to the disabilities discussed above, the Veteran has been affected by other service-connected disabilities including type II diabetes mellitus and diabetic neuropathy.  While the lay and medical evidence suggests that several of the service-connected disabilities do not have any effects on functional impact on the ability to work, it remains that the combined disability rating of all the service-connected disabilities was 80 percent for the period from November 1, 2010 to July 8, 2013, and 100 percent for the period from July 8, 2013.  The combined disability rating for both of those periods - and thus, throughout the rating period from November 1, 2010 - is indicative of an overall severe disability picture.

In sum, the weight of the evidence is at least in equipoise on the question of whether the Veteran is unable to secure or follow substantially gainful employment due to service-connected disabilities for the relevant period from November 1, 2010 to July 8, 2013.  In addition to the severe mental impediments presented by the service-connected PTSD, the right knee arthritis and diabetic neuropathy also present physical challenges to employment.  For these reasons, and after resolving reasonable doubt in the Veteran's favor, the Board finds that the service-connected disabilities are of sufficient severity to preclude the Veteran from obtaining or retaining gainful employment to warrant a TDIU for the period from November 1, 2010 to July 8, 2013.  38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16.


ORDER

New and material evidence having been received, the appeal to reopen service connection for a skin disorder is granted. 

Service connection for a dental disorder, for compensation purposes, is denied.

Service connection for a right foot disorder, including as secondary to the service-connected right knee disability, is denied.

Service connection for a right hip disorder, including as secondary to the service-connected right knee disability, is denied.

Service connection for a right ankle disorder, including as secondary to the service-connected right knee disability, is denied.

Service connection for low back arthritis, including as secondary to the service-connected right knee disability, is denied.

Service connection for an eyelid disorder is denied.

Service connection for residual acne scars from chloracne is granted.

	(CONTINUED ON NEXT PAGE)

(CONTINUED FROM PREVIOUS PAGE)

Service connection for a respiratory disorder, including as due to herbicide and trichloroethylene exposure, is denied.

Service connection for a prostate disorder, including as due to herbicide and trichloroethylene exposure, is denied.

For the entire initial rating period from June 27, 2012, a higher initial disability rating in excess of 10 percent for right knee subluxation is denied.

For the entire increased rating period from July 25, 2007, an increased disability rating in excess of 10 percent for right knee arthritis is denied.

For the entire increased rating period from July 25, 2007, an increased disability rating in excess of 10 percent for bilateral conjunctivitis is denied.

An increased rating of 10 percent for the right cheek scar, but no higher, for the period from July 25, 2007, is granted.

For the period from November 1, 2010 to July 8, 2013, a TDIU is granted.


REMAND

TDIU from July 25, 2007 to November 1, 2010

After a review of the record, the Board finds that the issue of entitlement to a TDIU for the period from July 25, 2007 to November 1, 2010 must be remanded for further action.  The July 25, 2007 date derives from the receipt of the Veteran's claim for a TDIU, but also contemplates the one year period prior to receipt of the claim.  Hart, 21 Vet. App. 505.

A remand for referral to the Director of Compensation and Pension Service for adjudication of TDIU under 38 C.F.R. § 4.16(b) is warranted.  For the rating period from July 25, 2007 to November 1, 2010, the Veteran has been service connected for multiple disabilities.  The combined disability rating of these disabilities was 60 percent, derived from the 50 percent rating for PTSD, and 10 percent ratings for each of bilateral conjunctivitis, right knee arthritis, and the right cheek scar.  For the entire rating period from July 25, 2007 to November 1, 2010, these disabilities could not be considered "one disability" because not all of the disabilities affected one or both upper extremities, resulted from a common etiology or a single accident, were incurred in action, or were incurred as a prisoner of war.  See 38 C.F.R. § 4.16(a).  Because these service-connected disabilities did not have a combined disability rating of 70 percent or more for the rating period from July 25, 2007 to November 1, 2010, and because the service-connected disabilities did not constitute "one disability" ratable at 60 percent or more, as required for consideration under 38 C.F.R. § 4.16(a), the appeal for a TDIU for the rating period from July 25, 2007 to November 1, 2010 may be considered only under 38 C.F.R. § 4.16(b).  

Although the Board may not assign an extraschedular rating in the first instance because the authority for doing so is vested in a particular VA official, the Director of the Compensation and Pension Service, the Board may consider whether remand to the RO for referral to those officials is warranted.  See 38 C.F.R. § 4.16(b) (where the schedular standards of 38 C.F.R. § 4.16(a) are not met, rating Boards should submit the case to the VA Director of Compensation and Pension service for extraschedular consideration); see also VAOPGCPREC 6-96.

In light of the evidence of record (discussed in detail above) regarding the occupational effect of the Veteran's service-connected disabilities, particularly the PTSD, the Board finds that the issue of entitlement to a TDIU for the period from July 25, 2007 to November 1, 2010, under 38 C.F.R. § 4.16(b), should be referred to the Director of Compensation and Pension Service for adjudication.  For these reasons, the Board finds that a remand for this referral is warranted. 

As indicated, such bifurcation of the issue of TDIU based on different periods in this case permits a grant of TDIU benefits under 38 C.F.R. § 4.16(a) to which the evidence that is of record shows the Veteran is entitled, without delay of this grant of benefits awaiting compliance with procedural adjudication of the remainder of the TDIU appeal under 38 C.F.R. § 4.16(b) for the period for which the service-connected disabilities did not meet the combined rating percentage criteria.  See Locklear v, 24 Vet. App. 311; Tyrues, 23 Vet. App. at 178-79.

Accordingly, the issue of entitlement to a TDIU for the remaining period from July 25, 2007 to November 1, 2010 under 38 C.F.R. § 4.16(b) is REMANDED for the following action:

1.  Refer the issue of entitlement to a TDIU for the period from July 25, 2007 to November 1, 2010 to the VA Under Secretary for Benefits or the VA Director of the Compensation and Pension Service for adjudication under 38 C.F.R. § 4.16(b) (multiple service-connected disabilities with a combined disability rating less than 
70 percent).

2.  After adjudication of the issue of entitlement to a TDIU for the period from July 25, 2007 to November 1, 2010 under 38 C.F.R. § 4.16(b) by the VA Under Secretary for Benefits or the VA Director of the Compensation and Pension Service, if the benefit sought is not granted, the Veteran should be furnished a supplemental statement of the case, and should be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.




The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


